DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gundall et al. (US 2015/0231992) in view of PoulbotUS 2005/0016649) (US 2009/0072842).  With respect to claim 1, Gundal discloses a vehicle seat (1) comprising: a roller guide (5) wherein the roller guide has at least one guide rail (30)(34)(32) that is at least partially sideways open and at least one running roller (14) that rolls in the guide rails and is connected to parts of the vehicle seat via an axle member (20), wherein a running surface of the running roller (14) is rollable along a roller-underside inner wall (60) of the guide rail which is arranged parallel to or at an angle to a middle axle (24) of the running roller) wherein the running roller comprises at least a first area (i.e. an outer surface) and a second area (an inner surface), wherein the first area forms at least a part of the running surface and the second area is arranged in a radial direction of the runner roller at least partially between the axle member (20) and the first area and in contact with both.  Gundall et al. disclose all claimed elements with the exception of an electrical conductivity of the first area is lower than an electrical conductivity of the second area.
Poulbot et al. teaches an electrical resistance measuring device for measuring wear of tire tread (31).  The tire has a first area (35a)(35b)(36) at a crown (32) of a tread (31), which exhibits low electrical 
It would have been obvious to one of ordinary skill in the art replace roller (14) disclosed by Gundall a treaded tire shaped roller as taught by Poulbot et al. and configure the system with a tread wear measuring device as taught by Poulbot et al.  Such a modification enables continuous monitoring of the rollers for damage and/or wear which can be used to help schedule and prioritize maintenance of vehicle seats employing this suspension system, thereby extending the life of the seat.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gholamzadeh Hasrabadi et al. (US 2019.0001756) (system for measuring tread wear based on electrical resistance measurements); Orlewski (8,996,236) (measurement of tread wear with electrical resistance); and Murakami et al. (2009.0072842) (electrical resistance measurement for tires).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636